Title: To James Madison from Lafayette, 8 February 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


8 February [1787?]. This letter was “probably to JM,” but the evidence is not conclusive. The year is indicated by Lafayette’s comments on Jefferson: “Our friend Jefferson intends a journey to the South. He is universally beloved and respected, at Court, and in Paris and as he is equally enlightened and zealous he cannot but render the greatest service to his Country” (Stan. V. Henkels Catalogue No. 1078 [1913]).
